Citation Nr: 1137299	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-06 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left hand.

3.  Entitlement to an initial compensable evaluation for degenerative joint disease with tendinitis of the left shoulder.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to June 1992 and September 2004 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was last before the Board in May 2010 at which time it was remanded for further development.  That development has been substantially completed and the matter is ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board notes that in a July 2011 Supplemental Statement of the Case (SSOC) the AMC/RO granted a 20 percent evaluation for degenerative joint disease of the lumbar spine and a 10 percent evaluation for osteoarthritis of the left hand.  These grants were made effective for the entire period under consideration in this appeal.  Because the maximum benefit was not granted, the issues of entitlement to higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that following the issuance of the July 2011 SSOC some of the Veteran's service treatment records were associated with the claims file.  A review of these records shows that they are dated in 1998 and do not relate at all to the disabilities involved in the present appeal.  Because this evidence is not pertinent to the claims, it need not be referred to the RO for issuance of a SSOC.  38 C.F.R. §§ 19.37, 20.1304 (2010.)


FINDINGS OF FACT

1.  Throughout the applicable period the Veteran's degenerative joint disease of the lumbar spine has not manifested by forward flexion of the lumbar spine to 30 degrees or less, ankylosis, incapacitating episodes or other neurological manifestations.
2.  Throughout the applicable period Veteran's osteoarthritis of the left hand of the left hand has manifested by painful motion and x-ray evidence of arthritis.

3.  Throughout the applicable period, degenerative joint disease with tendinitis of the left shoulder has manifested by limitation of the arm to the shoulder level, but not to midway between side and shoulder level, or more.  


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal the criteria for an evaluation in excess of 20 percent for the Veteran's degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235- 5243 (2010).

2.  Throughout the rating period on appeal the criteria for a rating in excess of 10 percent for the Veteran's osteoarthritis of the left hand have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5228-5230 (2010).

3.  Throughout the rating period on appeal the criteria for a rating of 20 percent, but no greater, for the Veteran's degenerative joint disease with tendinitis of the left shoulder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained some of the Veteran's service treatment records and VA records, assisted him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of his disabilities, as well as their impact on employment.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

In this regard, the Board notes that when this matter was last before the Board, the AMC/RO was instructed to attempt to obtain the Veteran's service treatment records as they had apparently been misplaced.  The AMC/RO attempted to obtain these records, but was unable to locate them and made a formal finding of unavailability.  In this regard, the Board is aware of the heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).
The United States Court of Appeals for Veterans Claims (hereinafter 'the Court') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  They adequately address the severity of his disabilities, particularly during the applicable period involved in the present appeal.  Furthermore, the most recent VA examiner specifically addressed pain, swelling, weakness, and excess fatigability in evaluating the severity of the Veteran's service connected disabilities. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative Joint Disease of the Lumbar Spine

In March 2005, shortly after he filed his claims, the Veteran was provided a VA examination.  At this time he complained of pain in the low back with prolonged standing, and especially with lifting anything weighing over 20 pounds.  He related a history of morning stiffness, with improvement as the day went on.  He denied that his low back pain ever awakened him and reported that Mobic helped with pain.  

Examination of the lumbar spine showed flexion from zero to 75 degrees with the Veteran able to reach within 6 inches from the floor.  Extension was from zero to 25 degrees.  Bilateral lateral flexion was from zero to 30 degrees.  Bilateral rotation was from zero to 40 degrees.  His gait and station were normal.  Deep tendon reflexes were 2+ in the extremities and were symmetrical.  Strength was 5/5 in all extremities.  The Veteran was unable to squat because of pain in the right knee.  Some spasm of the paraspinous musculature on the right side of the lumbar spine was noted.  Lumbosacral sprain/strain and degenerative joint disease of the lumbar spine were assessed.  

In accordance with the Board's March 2010 remand, the Veteran was provided a VA examination in December 2010.  At this time, the Veteran reported a history of back pain since service when standing for periods of time that had persisted to present day and had gotten progressively worse.  There was no history of hospitalization, surgery or spine trauma.  The Veteran reported having flare-ups of back pain about every 1 to 2 weeks, described as severe and lasting  1 to 2 days, precipitated by lifting and relieved by rest and medication.  

Examination and review showed no associated neurologic abnormalities, including urinary or fecal problems, although it was noted that the Veteran had unrelated erectile dysfunction.  A history of fatigue, decreased motion, stiffness, weakness, spasm, pain and pain were noted.  The Veteran described having constant and severe pain, characterized as dull and aching, waxing to more sharp pain at times.  He used no assistive devices and was able to walk 1/2 mile.  He had a normal posture, head position and gait.  The spine was symmetrical in appearance.  There was some lumbar flattening, but no other abnormal spinal curvature.  The thoracolumbar sacrospinalis exhibited spasm, pain and tenderness with motion on the left and right.  

Flexion of the lumbar spine was from zero to 80 degrees.  Extension was to 10 degrees.  Bilateral lateral flexion was to 20 degrees.  Bilateral lateral rotation was to 30 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after 3 repetitions of range of motion.  Reflex, sensory and detailed motor exam were all normal.  For the lumbar spine, the examiner noted that upon forward flexion and extension,  there was pain from 70 to 80 degrees and 5 to 10 degrees, respectively.  With respect to bilateral lateral flexion and bilateral lateral rotation, the examiner noted pain from 10 to 20 degrees and 20 to 30 degrees, respectively.  The examiner assessed lumbar spine degenerative disc disease at L1-2.  The examiner noted that the Veteran was then currently employed and had been so for the past 10 to 20 years, and had missed about 2 weeks of work over the past year due to his low back.  With respect to limitations, the examiner felt that the Veteran would have to avoid any lifting or standing more than 15 minutes at a time.  

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of t he cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100% rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Initially the Board notes that the rating criteria pertaining to intervertebral disc syndrome (IVDS) are inapplicable to this case.  At no point has the evidence shown that the Veteran has IVDS or manifested symptoms compatible therewith.  See Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (citing THE MERCK MANUAL at 1515, (16th ed. 1992)).  Moreover, no evidence discloses, and the Veteran does not assert, that he was prescribed bed rest and treatment by a physician, a necessary predicate for consideration of these criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Similarly, the criteria for consideration of a 30 percent evaluation are inapplicable. Those criteria pertain to evaluation of the cervical spine.  In this case the Veteran's spinal disability does not pertain to that spinal segment; thus, those criteria are not for consideration.  Id. at Diagnostic Codes 5235-5242.

Accordingly, in order for an award of a 40 percent or greater to be warranted, the evidence must establish that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that there is ankylosis, either favorable or unfavorable, of the thoracolumbar spine, or of the entire spine.  Recent VA examination showed flexion to 70 degrees, with consideration of the degree of limitation caused by pain.  Obviously, as the Veteran's spine retains a fair degree of range of motion there is no ankylosis, and ankylosis has never been clinically assessed.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Accordingly, in the absence of such findings, an evaluation in excess of 20 percent is not warranted.

The Board has also considered whether the Veteran is entitled to separate evaluations for any associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243, Note (1).  In this regard, repeated VA examination has not objectively revealed any neurologic problems; indeed, neurologic testing was normal on every occasion.  No evidence of record otherwise demonstrates any associated neurologic abnormalities.  Accordingly, a separate evaluation is not warranted in this regard.

The Board has considered the Veteran's own assertions as to the severity of his disability.  However, even taking those into account, the preponderance of both the lay and medical evidence of record is against finding that an increased rating is warranted at any time during the pendency of this appeal.  Fenderson, supra.  Therefore, the benefit sought on appeal is denied.

Osteoarthritis of the Left Hand

At the time of his March 2005 VA examination, the Veteran complained of constant stiffness of his fingers in the morning, which improved throughout the day.  His grip was diminished in the right hand and he had some difficulty with writing.
Examination noted that the Veteran was right hand dominant and that he had early Heberden's nodes in digits #1 and #5.  Range of motion, however, was full.  

Another VA examination of the hands was conducted in December 2010.  At this time, the Veteran reported a history of pain in the finger joints that began in service, continued to the present date and had become progressively worse.  The Veteran related that he was right hand dominant.  With respect to symptoms, the Veteran reported a decrease in hand strength, but no loss of dexterity.  He also described pain, limited motion and stiffness, involving every finger, including the thumb, precipitated by increased use.  The Veteran reported a history of flare-ups occurring weekly that lasted 1 to 2 days, described as severe.  The Veteran related that during such a flare-up he would stop the use of his hand to ease the pain.  The Veteran reported increased pain with typing more than 20 minutes.  

Physical examination showed no amputation, ankylosis; however, deformity at the DIP joints of the index, ring and little finger were noted.  Also noted was a flexion deformity.  Also, examination showed a slight decrease from average in grip strength bilaterally when in a twisting motion, but grip strength was 5/5 overall.  There was no decrease in dexterity.  Nor was there any gap between the thumb pad and the tip of the fingers on attempted opposition of the thumb to the fingers.  There was no gap between the fingers and the proximal transverse crease of the hand on maximal flexion of the fingers.  Only the right ring, little and index fingers demonstrated pain on active and passive motion and following repetitive use; however, repetitive use did not cause any additional limitation of motion.  

The examiner felt that the condition caused the Veteran to have problems with lifting and carrying, as well as decreased strength and upper extremity pain.  It was noted that the condition had affected his employment, resulting in him being assigned different duties and having increased absenteeism.  Mild and moderate effects were found on the Veteran's usual daily activities.  The examiner noted that the condition limited the use of the hand in physical work and manual tasks, such as even fastening buttons and using a tight repetitive grip.  Left hand degenerative joint disease at DIP joints of the index, ring and little fingers was assessed.  Arthritis was confirmed by X-rays.  

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Under 38 C.F.R. § 4.45(f), multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints and are ratable on a parity with major joints.

Ankylosis or limitation of motion of single or multiple digits of the hand is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5230 (2010).  Note (5) to this section directs that, if there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations are to be combined.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).

In the case at hand, ankylosis is neither alleged nor demonstrated by the evidence of record.  Thus, the Board need not consider whether higher ratings are warranted based on unfavorable ankylosis of multiple digits (Diagnostic Codes 5216 through 5219); favorable ankylosis of multiple digits (Diagnostic Codes 5220 through 5223); or ankylosis of individual digits (Diagnostic Codes 5224 through 5227).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In the absence of ankylosis, the Board will consider whether a combined rating in excess of 10 percent is warranted based on limitation of motion of individual digits under 38 C.F.R. § 4.71a, Diagnostic Codes 5228 through 5230 (2010).  Diagnostic Code 5228 rates limitation of motion of the thumb, Diagnostic Code 5229 rates limitation of motion of the index or long fingers, and Diagnostic Code 5230 rates limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a.

Diagnostic Code 5228 assigns a 10 percent evaluation for a gap of 1 to 2 inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 centimeters) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Id.

Diagnostic Code 5229 provides a 10 percent rating where the evidence demonstrates limitation of motion of the long (middle) finger with a gap of 1 inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.

Diagnostic Code 5230 assigns a zero percent rating for any limitation of motion of the ring or little finger.

The Board finds that a rating in excess of the currently assigned 10 percent is not warranted based on the VA examination reports.  According to the reports, only the long, ring and little fingers on the left hand are impaired, although there is indication that the condition involves the whole hand.  As noted above, Diagnostic Code 5230 does not allow a compensable evaluation for limitation of motion of the ring or little finger, while Diagnostic Code 5229 does not allow for a rating in excess of 10 percent based on a specified loss of range of motion of the long finger.  Even assuming, contrary to the express findings examinations, that functional impairment was significant enough to warrant a compensable disability rating, a rating in excess of the Veteran's current 10 percent evaluation under Diagnostic Code 5003 is not available.  Thus, a combined rating in excess of 10 percent is not warranted.   Fenderson, supra. 

The Board has considered the Veteran's own assertions as to the severity of his disability.  However, even taking those into account, the preponderance of both the lay and medical evidence of record is against finding that an increased rating is warranted at any time during the pendency of this appeal.  Fenderson, supra.  Therefore, the benefit sought on appeal is denied.

Degenerative Joint Disease with Tendinitis of the Left Shoulder

The Board notes that tenosynovitis is rated under Diagnostic Code 5024 on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010).  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder. A Note provides that the scapula and humerus move as one piece. 38 C.F.R. § 4.71a.

Diagnostic Code 5201, relating to limitation of motion of the arm, provides a minimum rating of 20 percent disabling where motion of the arm is limited to shoulder level (and a non-compensable rating for motion of the arm greater than shoulder level).  A maximum 40 percent evaluation is warranted for limitation of motion of the arm to 25 degrees from side.  38 C.F.R. § 4.71a (2010).

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint. 38 C.F.R. § 4.71a.


In March 2005, during VA examination, the Veteran reported some pain in the left shoulder, especially with abduction.  He had no history of injury and the onset of the pain was noted as 6 months prior stemming from physical activity, i.e. doing push-ups.  There was no radiation of pain.  

Examination of the shoulder showed flexion from zero to 145 degrees.  Extension was from zero to 45 degrees.  Abduction was from zero to 140 degrees.  External rotation was from zero to 55 degrees and lateral rotation was from zero to 60 degrees.  There was some tenderness over the acromion of the left shoulder and there was a positive scratch test on the right side.  Degenerative joint disease of the left shoulder was assessed.  

In November 2005 the Veteran was once again afforded a VA examination.  At this time, there was no deformity, instability, dislocation or subluxation, locking or, effusions.  The Veteran apparently reported a history of "giving way," and symptoms of inflammation, i.e., tenderness were noted.  The Veteran reported flare-ups of joint disease occurring weekly and lasting 1 to 2 days, described as severe and precipitated by lifting.  During the flare-ups the Veteran had to stop using his arm.  

Physical examination showed no loss of bone or part of a bone, recurrent shoulder dislocations, or inflammatory arthritis.  The shoulder did, however, exhibit crepitus and tenderness on the superior aspect of the shoulder.  There was no ankylosis.  On passive motion, forward flexion was from zero to 150 degrees, with pain at 100 degrees.  Passive abduction was from zero to 130 degrees, with pain beginning at 80 degrees.  Passive external rotation was from zero to 70 degrees, with pain starting at 50 degrees.  Passive internal rotation was from zero to 40 degrees, with pain at 30 degrees.  

Active forward flexion was from zero to 130 degrees, with pain at 100 degrees.  Active abduction was to 90 degrees, with pain at 80 degrees.  Active external rotation was from zero to 70 degrees with  pain at 60 degrees.  Active internal rotation was from zero 40 degrees with pain at 30 degrees.  The examiner noted that unless otherwise documented in the report passive range of motion was unchanged from active range of motion, and that on repetitive testing range of motion values were unchanged from baseline values reported and no pain, fatigue, weakness or incoordination was noted.  

The examiner assessed a left shoulder strain.  X-rays showed no acute abnormality; however, calcification in the distal portion of the superior fibers of the right rotator cuff tendon (suprapinitis) likely chronic or partial tear with associated tendinopathy was assessed.  

Initially, the Board does not find Diagnostic Codes 5200, 5202 or 5203 to be applicable in this case.  There is no evidence of ankylosis of the Veteran's left shoulder, thus rendering Diagnostic Code 5200 in applicable.  Diagnostic Code 5202 is also inapplicable, despite the Veteran's reports of giving way, as there is no evidence of true recurrent dislocation of the humerus at the scapulohumeral joint.  Indeed, VA examination noted no history or objective evidence of dislocation.  Moreover, there is no evidence, lay or otherwise, showing fibrous union of the humerus, or nonunion or loss of head of the humerus.  Diagnostic Code 5203 is not applicable because there is no evidence of clavicle or scapula disability.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

As the remaining diagnostic codes pertinent to evaluation of the shoulder are inapplicable and unavailing, the Board must consider Diagnostic Codes 5003 and 5201.  With respect to Diagnostic Code 5201, the evidence must show that the Veteran's arm is limited to movement to at least the shoulder level.  In this regard, the Board notes that upon VA examination in March 2005 showed motion of the left arm well in excess of to shoulder level.  However, upon VA examination in November 2010, the Veteran's shoulder exhibited limitation of flexion to 100 degrees and limitation of abduction to 80 degrees; thus, approximating midway between side and shoulder level.  Accordingly, in light of these objective findings and the Veteran's reported flare-ups, and in resolving any doubt in the Veteran's favor, the Board finds that a 20 percent, but no greater evaluation is warranted.  The maximum 40 percent schedular evaluation is obviously not warranted as limitation of the left arm has never approximately been limited to 25 degrees or less from the side.  Accordingly, a 20 percent, but no greater, evaluation is warranted.

In this regard, the Board considered "staging" these ratings effective the date of the November 2010 VA examination.  However, as the Board found the March 2005 VA examination lacking in terms of DeLuca consideration, the Board finds that the most-recent findings are fairly applied to the entire period involved in the present appeal.  Fenderson, supra.  

Extraschedular Consideration

In evaluating the severity of his service-connected disabilities, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based upon impairment of the involved joint and limitation of motion, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.1.



ORDER

Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left hand is denied.

Entitlement to an initial 20 percent, but no greater, evaluation for degenerative joint disease with tendinitis of the left shoulder, is granted subject to the laws and regulations affecting the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


